DETAILED ACTION
This action is in response to the amendment filed 7/21/2021.
Claims 1-12 and 14-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6 and 7 of amendment, filed 7/21/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 as being unpatentable over Earnshaw in view of Cai have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lehtiniemi.

Applicant's arguments, see pages 7-9 of amendment, filed 7/21/2021, with respect to the rejection(s) of claim(s) 12 under 35 U.S.C. 103 as being unpatentable over Earnshaw in view of Kim, have been fully considered but they are not persuasive.  Applicant argues that Earnshaw fails to teach or suggest the claimed “application” and that the transfer of files between the file managers of Kim fails to teach or suggest applicant’s newly amended limitations.
The examiner respectfully disagrees.
a single application or software module”.  Earnshaw further teaches in paragraph [0072] that the method described may be performed, “in whole or in part, by another system software application, module,” etc., thus suggesting that the application utilizing the sharing module need not necessarily be an instant messaging application.  Upon the modification of Earnshaw in view of Kim, the camera sharing module of Earnshaw may be part of a file manager application of Kim.  Upon such a modification, one of ordinary skill would have arrived at:
provide, for display, a user-interface view of a file manager application, the user-interface view including one or more selectable options for inputting data into a file stored in the memory, wherein the one or more selectable options include at least one option to obtain data from another device.  A file manager of Kim with an option to activate the camera sharing module of Earnshaw (paragraph [0085], “selectable interface element” to access camera); 
receive, via the file manager application, a selection of the at least one option to obtain the data from the other device.  As Earnshaw teaches in the paragraph [0085], “display one or more selectable interface elements to allow a user to: capture an image”; 
activate, via the file manager application, another application other than a file manager application on the other device to generate the data.  While Earnshaw teaches in paragraph [0085] that the same user interface may be displayed on the second may not as well.  As Earnshaw teaches in paragraph [0090], upon entering a camera-feature-sharing mode, “the first electronic device 102 may send an instruction, request, or command to the second electronic device 104 requesting access to a camera-related feature”.  As Earnshaw teaches in paragraph [0091], in an alternate embodiment, camera data from the second device may be sent automatically, without instruction.  Therefore, this suggests from paragraph [0090], a “command” to the second electronic device may be to “activate” an application to send the camera data.  As Earnshaw teaches in paragraph [0054], “camera feature sharing module 297 is configured to allow the electronic device 201 to enter a camera-feature-sharing mode with another electronic device 201 having a similarly configured camera feature sharing module 297”.  Furthermore, as discussed above, Earnshaw teaches in paragraph [0072] that the method described may be performed, “in whole or in part, by another system software application, module,” etc.  Given these teachings of Earnshaw, one of ordinary skill in the art at the time, would at least see a suggestion that the first and second device need not execute a same application, such as in applicant’s “another application other than a file manager application”, only both devices need the camera sharing module to access camera features; 
receive, via the file manager application and without user input to the file manager application at the other device, the data from the other device.  As Earnshaw teaches in paragraph [0106], in response to the first device instructing the second device to capture an image, the second device captures the image and automatically sends the captured image to the first device.  Again, this communication is made via Earnshaw’s camera sharing module, and not an application on the second device; and 
input, via the file manager application, the data into the file without storing the data at the other device and without opening the file at the device.  As Earnshaw teaches in paragraph [0106], “the second camera may automatically send the captured image to the first electronic device 102 and the first electronic device 102 may receive the image and may store it in memory”, where Earnshaw is silent to the second device storing the image.  Earnshaw teaches in paragraph [0040] of image files.
To clarify, Kim is being cited purely for the teaching of a file manager application that, when modified to be the “application” of Earnshaw, teaches all limitations of claim 12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw et al. (US 2013/0222627), hereinafter Earnshaw, in view of Cai et al. (US 2013/0257901), hereinafter Cai, in view of Lehtiniemi et al. (US 2009/0005022), hereinafter Lehtiniemi.

As per claim 1, Earnshaw teaches the following:
a device comprising: 
a memory, (see Fig. 3, 220); and 
at least one processor, (see Fig.3, 240), configured to: 
provide, for display using a theme, a user-interface view of an application, the user-interface view including one or more selectable options for modifying the user- interface view, wherein the one or more selectable options include at least one option to obtain data from another device that is communicatively coupled to the device.  As Earnshaw teaches in paragraph [0085], a user interface is provided on a first electronic device which allows a user of the first electronic device 102 to input commands to the first electronic device 102 to access camera-related features of a second electronic 
receive, via the application, a selection of the at least one option to obtain the data from the other device.  As Earnshaw further teaches in paragraph [0085], the one or more selectable interface elements allow the user to capture an image using a camera associated with the second electronic device 104; 
activate, via the application, a sensor of the other device to generate the data, the data comprising mood data indicative of a mood of a user of the other device.  As Earnshaw further teaches in paragraph [0085], the one or more selectable interface elements allow the user to capture an image (activate) using a camera (sensor) associated with the second electronic device 104.  Further see paragraph [0106], and corresponding Fig. 5, step 510; 
receive the data from the other device.  As Earnshaw further teaches in paragraph [0106], in response to the first device instructing the second device to capture an image, the second device captures the image and automatically sends the captured image to the first device; and 
However, Earnshaw does not explicitly teach of displaying/modifying a theme or the data comprising mood data indicative of a mood of a user of the second device.  Cai teaches of a display system with a content minding unit and a conversion unit, where the conversion unit converts content information into theme information (see abstract).  As Cai teaches in paragraph [0016], a sensing unit, such as a camera of a portable device similar to Earnshaw, may be utilized to capture images of a user and produce 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interface of Earnshaw with the theme and mood determination of Cai.  One of ordinary skill would have been motivated to have made such modifications because as Cai teaches in paragraph [0004], such determinations may benefit a user in modifying displays based on dynamically captured images as opposed to pre-stored image data manually chosen by a user.
	Upon the modification of Earnshaw in view of Cai, a first user of the first device of Earnshaw may utilize the method to capture an image of a second user utilizing a camera of the second device.  This captured image would then be utilized a theme of the first device utilizing the mood method of Cai.
	Furthermore, while Cai teaches in paragraph [0016] of modifying colors, neither Earnshaw nor Cai explicitly teaches of modifying a border or background.  In a similar field of endeavor, Lehtiniemi teaches of modifying a theme of a first device based upon data received from a second device (see abstract).  Lehtiniemi further teaches the following:
	modify the theme of user-interface view using the data by modifying at least one of a border or a background of the user-interface view of the application that activated the sensor of the other device to generate the data.  As Lehtiniemi teaches in 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the mood interface of Earnshaw in view of Cai with the color scheme and background of Lehtiniemi.  One of ordinary skill would have been motivated to have made such modifications because as Lehtiniemi teaches in paragraph [0004], such theme changes benefit a user in allowing expression of ones’ personality, mood and/or feelings.	

Regarding claim 2, modified Earnshaw teaches the device of claim 1.  Earnshaw in view of Cai further teaches the following:
the at least one option to obtain the data from the other device comprises an option to obtain the mood data using a camera or the sensor of the other device.  As described above, Earnshaw teaches of obtaining images on the first device from the second device and Cai teaches of utilizing said images to modify the theme, thus encompassing applicant’s limitation.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interface of Earnshaw with the theme and mood determination of Cai.  One of ordinary skill would have been motivated to have made such modifications because as Cai teaches in paragraph [0004], such determinations may benefit a user in modifying displays based on dynamically captured images as opposed to pre-stored image data manually chosen by a user.

Regarding claim 3, modified Earnshaw teaches the device of claim 1.  Earnshaw further teaches the following:
the at least one processor is further configured to: 
discover the other device.  As Earnshaw teaches in paragraph [0074], a wireless communication is established between the first and second devices, i.e., the first device “discovers” the second device.  Further see paragraph [0076], where the devices may authenticate one another; 
identify one or more available features of the other device.  As Earnshaw teaches in paragraph [0125], the first device may determine if the second device has an image processing capability which the first device does not have, such as for example, the second device being capable of facial recognition (such as that used to determine mood in Cai); and 
identify one or more types of input that are obtainable using the one or more available features, at least one of the one or more types of input corresponding to the data.  As Earnshaw teaches in paragraph [0126], upon the first device identifying image processing capability of the second device, the first device may utilize this capability to, for example, analyze a captured image, thus “identifying input obtainable utilizing the image processing”.

Regarding claim 4, modified Earnshaw teaches the device of claim 3.  Earnshaw further teaches the following:
the at least one processor is further configured to generate the one or more selectable options based on the one or more types of input.  Earnshaw teaches in 

Regarding claim 5, modified Earnshaw teaches the device of claim 1.  Earnshaw further teaches the following:
the sensor comprises a camera, a light sensor, a heartrate sensor, a motion sensor, an activity sensor, a biometric sensor, or a location sensor.  As Earnshaw teaches in the abstract, a camera of the second device is controlled by the first device. 
The examiner would like to further note that Cai teaches in paragraph [0016] of detecting a user’s pulse rate (heartrate sensor), breath rate by detecting motion frequency of chest (motion sensor), detecting changes of face color (biometric sensor), and in paragraph [0017] of environmental sensors such as luminosity (light sensor)

Regarding claim 6, modified Earnshaw teaches the device of claim 1.  However, as described above, Earnshaw does not explicitly teach of mood data.  Cai further teaches the following:
the mood data comprises an image, a video, augmented reality content, steps data, heart rate data, electro-cardio data, calorie data, or blood pressure data.   As Cai teaches in paragraph [0016], a sensing unit, such as a camera of a portable device similar to Earnshaw, may be utilized to capture images of a user and produce body parameters.  The content minding unit then utilizes these body parameters to produce mood information.  The conversion unit then converts the mood information into theme 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interface of Earnshaw with the theme and mood determination of Cai.  One of ordinary skill would have been motivated to have made such modifications because as Cai teaches in paragraph [0004], such determinations may benefit a user in modifying displays based on dynamically captured images as opposed to pre-stored image data manually chosen by a user.

Regarding claim 8, modified Earnshaw teaches the device of claim 1.  Earnshaw further teaches the following:
the sensor is unrelated to the device or to the application, and wherein the at least one processor is configured to activate the sensor of the other device via the application and responsive to the selection, via the application, of the at least one option to obtain the data from the other device.  As Earnshaw teaches in the abstract, the camera of the second device is controlled by the first device.  Therefore the camera of the second device is “unrelated” to the first device.  As Earnshaw further teaches in paragraph [0085], the one or more selectable interface elements allow the user to capture an image (activate) using a camera (sensor) associated with the second electronic device 104.  

Regarding claim 9, modified Earnshaw teaches the device of claim 1.  Earnshaw further teaches the following:
the sensor comprises at least one of a camera of the other device or a sensor of the other device that is associated with a health monitoring application of the other device.  As Earnshaw teaches in the abstract, a camera of the second device is controlled by the first device.
The examiner would like to note that as currently worded, it is unclear if applicant’s “camera of the other device” is also “associated with a health monitoring application of the other device” or if only the “sensor” is.  However, in an effort to further prosecution, while Earnshaw does not explicitly teach of a “health monitoring application”, Cai teaches in paragraph [0018] of utilizing sensors 220 which generate emergency-related parameters (a sensor of the other device that is associated with a health monitoring application of the other device) and utilizing the emergency-related parameters to generate emergency display “themes”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interface of Earnshaw with the emergency sensors and theme determination of Cai.  One of ordinary skill would have been motivated to have made such modifications because such relaying of information to users may clearly benefit those users during the occurrence of an emergency, such as, in the example given, a fire.

Regarding claim 10, modified Earnshaw teaches the device of claim 1.  Earnshaw further teaches the following:
the application comprises at least one of a word processor, a presentation editor, an email editor, a spreadsheet, an image editing application, or a messaging application.  As Earnshaw teaches in paragraph [0053], the camera sharing module functions in association with an instant messaging application 298.

Regarding claim 11, modified Earnshaw teaches the device of claim 1 as described above.  Earnshaw further teaches the following:
receiving the data comprises: generating commands for operating the component of the other device; and providing the generated commands to the other device with communications circuitry of the device.  As Earnshaw teaches in paragraph [0116], one device may send the other device a request to capture and image (command utilizing communications).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw in view of Cai as applied to claim 1 above, and further in view of Kitao et al. (US 2005/0273219), hereinafter Kitao.

Regarding claim 7, modified Earnshaw teaches the device of claim 1.  However, Earnshaw does not explicitly teach of activating the sensor without execution of the application.  In a similar field of invention, Kitao teaches of a method of utilizing a remote camera via a first user device (see abstract).  Kitao further teaches the following:
the sensor is activated and the data is received without execution of the application on the other device.  As Kitao shows in Fig. 8, a view of a remote camera is generated within a web browsing application (see Step S110).  As the web browser is 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interface of Earnshaw with the user end web browser of Kitao.  One of ordinary skill would have been motivated to have made such modification because as Kitao teaches in paragraph [0009], such web interfaces benefit a user in increased operability and ease of use.

Claims 12-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw in view of Kim et al. (US 2015/0020013), hereinafter Kim.

	As per claim 12, Earnshaw teaches the following:
a system comprising: 
a memory, (see Fig. 3, 220); and 
at least one processor communicatively coupled to the memory, (see Fig.3, 240), and configured to: 
provide, for display, a user-interface view of a file manager application, the user-interface view including one or more selectable options for inputting data into a file stored in the memory, wherein the one or more selectable options include at least one option to obtain data from another device.  As Earnshaw teaches in paragraph [0085], a user interface is provided on a first electronic device which allows a user of the first electronic device 102 to input commands to the first electronic device 102 to access 
receive, via the file manager application, a selection of the at least one option to obtain the data from the other device.  As Earnshaw further teaches in paragraph [0085], the one or more selectable interface elements allow the user to capture an image using a camera associated with the second electronic device 104; 
activate, via the file manager application, another application other than a file manager application on the other device to generate the data.  As Earnshaw further teaches in paragraph [0085], the one or more selectable interface elements allow the user to capture an image (activate) using a camera (sensor) associated with the second electronic device 104.  Further see paragraph [0106], and corresponding Fig. 5, step 510.  Further see paragraphs [0096] and [0097], where functions may be performed by “software application, module” of another device; 
receive, via the file manager application and without user input to the file manager application at the other device, the data from the other device.  As Earnshaw further teaches in paragraph [0106], in response to the first device instructing the second device to capture an image, the second device captures the image and automatically sends the captured image to the first device; and 
However, Earnshaw does not explicitly teach of inputting the data into a file.  In a similar field of endeavor, Kim teaches of remotely controlling an external device via a first device (see abstract).  Kim further teaches the following:
  input, via the file manager application, the data into the file without storing the data at the other device and without opening the file at the device.  As Kim shows in Fig. 4, step 480, data acquired from a remote device is stored in a specified folder.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the image acquisition of Earnshaw with the file specification of Kim.  One of ordinary skill would have been motivated to have made such modification because as Kim teaches in paragraph [0003], such file acquisition benefits a user in increased functionality.  Furthermore, Earnshaw suggests such methodology in teaching of “image files” in paragraph [0040] and of storing images in memory of the first device in paragraph [0106].

Regarding claim 13, modified Earnshaw teaches the system of claim 12 as described above.  However, Earnshaw does not explicitly teach of the application being a file manager.  Kim teaches the following:
the application comprises a file manager application.  See paragraph [0053].  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the image acquisition of Earnshaw with the file manager of Kim.  One of ordinary skill would have been motivated to have made such modification because as Kim teaches in paragraph [0003], such file acquisition benefits a user in increased functionality.  Furthermore, Earnshaw suggests that any suitable application may be utilized in combination with the camera sharing module, (see paragraph [0040], “other commonly stored user information stored on the electronic 

	Regarding claim 14, modified Earnshaw teaches the system of claim 12 as described above.  Earnshaw further teaches the following:
the data comprises an image, a video, augmented reality content, image markup metadata, handwriting recognition data, freehand sketch data, steps data, heart rate data, electro-cardio data, calorie data, blood pressure data, or mood data.  As Earnshaw further teaches in paragraph [0085], the one or more selectable interface elements allow the user to capture an image using a camera associated with the second electronic device 104.

Regarding claim 15, modified Earnshaw teaches the system of claim 12 as described above.  Earnshaw further teaches the following:
the data is received via a component of the other device, and the component comprises at least one of a camera, a touch screen, a stylus, a light sensor, a motion sensor, an activity sensor, or a location sensor.  As Earnshaw teaches in paragraph [0085], a user interface is provided on a first electronic device which allows a user of the first electronic device 102 to input commands to the first electronic device 102 to access camera-related features of a second electronic device.  


Regarding claim 17, modified Earnshaw teaches the system of claim 15 as described above.  Earnshaw further teaches the following:
the at least one processor is further configured to: generate commands for operating the component of the other device; and provide the generated commands to the other device with communications circuitry of the system.  As Earnshaw teaches in paragraph [0116], one device may send the other device a request to capture and image (command utilizing communications).

As per claim 18, the limitations of claim 18 are substantially similar to those of claim 12 and are rejected using identical reasoning.

	Regarding claim 20, modified Earnshaw teaches the method of claim 18 as described above.  The remaining limitations of claim 20 are substantially similar to those of claim 17 and are rejected using identical reasoning.

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw in view of Kim as applied to claims 15 and 18 above, and further in view of Kitao

Regarding claim 16, modified Earnshaw teaches the system of claim 15.  However, Earnshaw does not explicitly teach of activating the sensor without execution of the application.  In a similar field of invention, Kitao teaches of a method of utilizing a remote camera via a first user device (see abstract).  Kitao further teaches the following:
the sensor is activated and the data is received without execution of the application on the other device.  As Kitao shows in Fig. 8, a view of a remote camera is generated within a web browsing application (see Step S110).  As the web browser is not executed on the remote monitoring device 10, this is interpreted as the remote device not executing THE application.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interface of Earnshaw with the user end web browser of Kitao.  One of ordinary skill would have been motivated to have made such modification because as Kitao teaches in paragraph [0009], such web interfaces benefit a user in increased operability and ease of use.

Regarding claim 19, modified Earnshaw teaches the method of claim 18 as described above.  The remaining limitations of claim 19 are substantially similar to those of claim 16 and are rejected using identical reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175